Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                 No. 04-14-00334-CV

                                          IN THE INTEREST OF A.G.

                       From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-PA-01507
                      Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:        Karen Angelini, Justice

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: December 10, 2014

AFFIRMED

           This is an accelerated appeal from an order terminating Appellant Debra O.’s parental

rights. 1 Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concluded that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.). Counsel certified that a copy of his brief was delivered to appellant. In


1
 To protect the privacy of the parties in this case, we identify the children by their initials and the parents by their first
names only. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014).
                                                                                      04-14-00334-CV


compliance with the procedure set out in Anders, appellant’s attorney showed that he sent a letter

to appellant, which explained (1) her right to review the record and file a pro se brief, and (2) her

right to file a pro se petition for discretionary review if this court determined the appeal was

frivolous. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App. 2014). In the letter to

appellant, counsel stated that he enclosed copies of the brief and motion to withdraw. See id.

Further, counsel’s letter advised appellant that if she wished to review the appellate record, she

must file a motion in this court within ten days of receiving counsel’s letter. See id. Counsel also

enclosed a form motion for this purpose. See id. No timely request for the record was filed.

       On September 25, 2014, we issued an order, stating that if appellant desired to file a pro se

brief, she must do so by October 27, 2014. No pro se brief was filed. After reviewing the record,

we agree that the appeal is frivolous and without merit.

       The order of the trial court terminating appellant’s parental rights is affirmed, and counsel’s

motion to withdraw is granted.


                                                  Karen Angelini, Justice




                                                -2-